FILED
                             NOT FOR PUBLICATION                            JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MELI TORRES, a.k.a. Meli Monroy,                 No. 10-73098

               Petitioner,                       Agency No. A095-291-069

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Meli Torres, a native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motions to reopen

and reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion for abuse of discretion. Ghahremani v. Gonzales, 498 F.3d 993,

997 (9th Cir. 2007). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Torres’s motion to

reconsider where the motion failed to identify any error of fact or law in the BIA’s

prior decision. See 8 C.F.R. § 1003.2(b)(1); Ma v. Ashcroft, 361 F.3d 553, 558

(9th Cir. 2004).

      The BIA did not abuse its discretion in denying Torres’s August 30, 2010,

motion to reopen as untimely where it was filed more than three years after the

final administrative order, see 8 U.S.C. § 1229a(c)(7)(C), and she did not establish

a basis for equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.

2003) (equitable tolling is available when petitioner is prevented from filing

because of deception, fraud, or error).

      We lack jurisdiction to review the BIA’s underlying order dismissing

Torres’s direct appeal from the immigration judge’s decision and its February 4,

2010, denial of her motion to reopen because petitioner failed to timely petition

this court for review of these decisions. See 8 U.S.C. § 1252(b)(1); Singh v. INS,

315 F.3d 1186, 1188 (9th Cir. 2003).

      We lack jurisdiction to review Torres’s contention that the attorney who

represented her before the immigration judge on December 12, 2005, provided


                                           2                                     10-73098
ineffective assistance because she failed to raise the issue before the BIA and

thereby failed to exhaust her administrative remedies. See Tijani v. Holder, 628

F.3d 1071, 1080 (9th Cir. 2010) (no jurisdiction to review legal claims not

presented before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                       10-73098